Citation Nr: 1702093	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  11-21 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran requested a Board hearing in his August 2011 VA Form 9.  The hearing was scheduled for February 6, 2013, and the Veteran was notified.  The Veteran failed to report for the hearing.  To the Board's knowledge, the Veteran has offered no explanation as to why he was unable to appear for the scheduled hearing, and he has since made no request for another hearing.  Accordingly, the Board will proceed to a decision on this appeal, as if the Veteran's hearing request had been withdrawn.  See 3 C.F.R. § 20.704(d) (2016).

The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

When this case was before the Board in July 2014, it was decided in part and remanded in part.  It is now before the Board for further appellate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, this case must be remanded again.  In July 2014, the Board remanded this case in order to obtain an adequate medical opinion because the December 2009 examiner had provided a negative opinion relying on evidence that the Veteran's military entrance and discharge examinations showed normal hearing.

In response to the July 2014 Board remand, the Appeals Management Center provided the Veteran with an examination in September 2014.  Again, the Veteran was found to have current hearing loss under 38 C.F.R. § 3.385; however, the examiner found that it was not at least as likely as not that his current hearing loss was related to military noise exposure.  The examiner explained that service treatment records showed that the Veteran entered service with normal hearing acuity in 1967.  The examiner noted that he was screened at 10 dB in 1969 and passed the screening.  The examiner assumed that the screening was based on thresholds being at 10 dB across the frequency range.  The examiner found that the results did not indicate a significant decline in hearing while in service.  The examiner concluded that it was less likely as not that his current hearing acuity was related to military noise exposure as there were no significant declines in hearing evident in his service treatment records.

The United States Court of Appeals for Veterans Claims has held that the absence of hearing loss at service separation does not foreclose a grant of service connection for subsequently demonstrated hearing loss.  Hensley v. Brown, 5 Vet App 155   (1993).  The September 2014 examiner rationale that there was no decline in the Veteran's hearing during service is essentially asserting that the Veteran did not have loss of hearing during service.  Under Hensley, the examiner's opinion, with his sole reliance on evidence that there was no decline in hearing during service, is inadequate.

Accordingly, a clarification is required to provide an adequate discussion and rationale for the examiner's medical opinion and to ensure the correct bases were used in providing such opinion.

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should be returned to the VA examiner who conducted the September 2014 examination for a complete review of the claims file and preparation of an addendum opinion addressing the following (If that examiner is no longer available, an addendum opinion should be obtained from a suitable medical provider skilled in the diagnosis and treatment of hearing disorders):

Is it at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss disability is etiologically related to the Veteran's active duty service?

For purposes of the opinion, the examiner should assume that the Veteran was exposed to in-service acoustic trauma.  The Veteran reported exposure to Howitzer mortar rounds during service as well as exposure to constant artillery and rifle fire during the Tet Offensive.  The examiner is reminded that even if the hearing loss disability is not demonstrated at separation, a veteran may nevertheless establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  

The examiner's attention is also directed to the Veteran's statement that he had difficulty hearing for 40 years.  

Please remember to ensure that audiograms in service department records for the period prior to October 31, 1967, or VA audiograms produced during the period prior to June 30, 1966, or earlier, have been converted from American Standards Association (ASA) units to the current International Standards Organization (ISO) units.

The Veteran should be scheduled for another VA examination only if deemed necessary by the examiner providing the opinion.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide the required opinion, he or she should explain why the opinion cannot be provided.  
Then, readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellant action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




